Citation Nr: 0613960	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-23 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of 
service connection for a gunshot wound scar of the posterior 
surface of the right elbow.

2.  Entitlement to an earlier effective date for the grant of 
service connection for a gunshot wound scar of the lateral 
aspect of the right elbow.  

3.  Entitlement to an earlier effective date for the grant of 
service connection for a gunshot wound scar of the medial 
aspect of the right forearm.  

4.  Entitlement to an earlier effective date for the grant of 
service connection for a circular scar on the flexor aspect 
of the right forearm.  

5.  Entitlement to an earlier effective date for the grant of 
service connection for post-traumatic stress disorder (PTSD). 

6.  Entitlement to an earlier effective date for the grant of 
a 60 percent disability rating for malunion of the distal 
right humerus with fibrous ankylosis of the right elbow with 
comminuted supracondylar fracture of the right arm.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty with the Marine Corps from 
December 1968 to October 1970 with service in the Republic of 
Vietnam.  From June to October 1969, he was held by the North 
Vietnamese Army as a prisoner of war (POW).  His numerous 
awards and decorations include the Combat Action Ribbon and 
Purple Heart.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2004 rating decision rendered by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issues of entitlement to earlier effective dates for the 
grant of service connection for PTSD and a 60 percent 
disability evaluation for the veteran's service- connected 
right elbow disability are addressed in the REMAND that 
follows the order section of this decision.




FINDINGS OF FACT

1.  VA received the veteran's claim for service connection 
for residuals of gunshot wounds of the right arm within one 
year following his discharge from active duty. 

2.  As a result of gunshot wounds sustained in service, the 
veteran has scars of the posterior surface of the right 
elbow, lateral aspect of the right elbow, medial aspect of 
the right forearm, and on the flexor aspect of the right 
forearm; these scars have been present since the veteran's 
discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of October 14, 1970, 
for the grant of service connection for a gunshot wound scar 
of the posterior surface of the right elbow are met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.4(b)(1), 
3.155, 3.400 (2005).

2.  The criteria for an effective date of October 14, 1970, 
for the grant of service connection for a gunshot wound scar 
of the lateral aspect of the right elbow are met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.4(b)(1), 
3.155, 3.400 (2005).

3.  The criteria for an effective date of October 14, 1970, 
for the grant of service connection for a gunshot wound scar 
of the medial aspect of the right forearm are met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.4(b)(1), 
3.155, 3.400 (2005).

4.  The criteria for an effective date of October 14, 1970, 
for the grant of service connection for a circular scar on 
the flexor aspect of the right forearm are met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.4(b)(1), 3.155, 
3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As shown below, there is sufficient evidence of record to 
award an earlier effective date for the veteran's service-
connected residual gunshot wound scars of the posterior 
surface of the right elbow, lateral aspect of the right 
elbow, medial aspect of the right forearm, and flexor aspect 
of the right forearm.  Thus, with respect to the issues 
decided herein, no further action is required under the 
Veterans Claims Assistance Act of 2000 or the regulations 
implementing it.  

The veteran sustained multiple gunshot wounds to his right 
elbow and forearm during a June 1969 fire fight in Vietnam.  
During the engagement, he was captured by enemy forces and 
held by the North Vietnamese Army until October 1969.  While 
a POW, he underwent surgery on his injured right arm.  
Following his release from captivity, he underwent medical 
evaluation.  An October 1969 medical record notes that he had 
wounds of his right forearm and elbow with no nerve or artery 
involvement.   Subsequent service medical records note 
fragment wounds of the right forearm with ankylosis of the 
elbow.  

A November 1969 VA Report of Contact notes that the United 
States Naval Hospital at St. Albans, New York, had been 
contacted and the veteran's medical records had been 
abstracted.  It was confirmed that the veteran was admitted 
to the hospital in November 1969 with diagnoses of 
malnutrition, malaria, and ankylosis of the right elbow.  The 
veteran's medical history included being shot in both the 
forearm and elbow in June 1969 before being captured and 
placed in a POW camp.  

On October 16, 1970, three days following his release from 
active duty, the RO received the veteran's claim for service 
connection for residuals of gunshot wounds of the right arm.  
Subsequent VA examination in February 1971 revealed 3 oval 
scars scattered about the right forearm and elbow as well as 
an elbow deformity. 

Recent VA examinations in December 2003 confirm that the 
veteran has scarring as a result of his in-service gunshot 
wounds.  In particular, he has been found to have two scars 
of the right elbow, one on the posterior surface and one on 
the lateral aspect of the elbow.  In addition, he had two 
scars on his right forearm, one on the medial aspect of the 
right forearm and one on the flexor aspect of the right 
forearm.  

The effective date for the award of service connection will 
be the date following separation from active service or date 
entitlement arose, if the claim is received within one year 
after separation from service.  38 C.F.R. § 3.400(b)(2)(i) 
(2005).
 
While service connection for the veteran's ankylosed right 
elbow was granted in March 1971, the RO did not address the 
residual scars that have obviously been present since the 
veteran's discharge from service.  In the Board's opinion, it 
is clear that the veteran's original claim included all 
currently present residuals of the gunshot wounds, to include 
residual scarring.  The claim for service connection for 
gunshot wound scars remained unadjudicated until the RO 
awarded service connection for the residual scarring in 2004.  
Since the claim was received within one year of the veteran's 
discharge from service, the proper effective for the award of 
service connection is October 14, 1970, the day following his 
discharge from service. 


ORDER

An effective date of October 14, 1970, is granted for the 
award of service connection for the veteran's gunshot wound 
scar of the posterior surface of the right elbow, subject to 
the criteria applicable to the payment of monetary benefits.

An effective date of October 14, 1970, is granted for the 
award of service connection for the veteran's gunshot wound 
scar of the lateral aspect of the right elbow, subject to the 
criteria applicable to the payment of monetary benefits.  

An effective date of October 14, 1970, is granted for the 
award of service connection for the veteran's gunshot wound 
scar of the medial aspect of the right forearm, subject to 
the criteria applicable to the payment of monetary benefits.  

An effective date of October 14, 1970, is granted for the 
award of service connection for the veteran's circular scar 
on the flexor aspect of the right forearm, subject to the 
criteria applicable to the payment of monetary benefits.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), are applicable to the veteran's claim 
for earlier effective date for the grant of service 
connection for PTSD.  

While the RO provided the veteran with a letter in November 
2003 that addresses the veteran's claim for service 
connection for PTSD, it is inadequate with respect to the 
downstream issue of entitlement to an earlier effective date 
for PTSD.  Neither this letter nor any other correspondence 
from VA to the veteran informs the veteran of the evidence 
necessary to substantiate his claim for an earlier effective 
date for the grant of service-connection for PTSD, the 
evidence that is to be provided by him, and the evidence VA 
would attempt to obtain on his behalf.  Also, the veteran was 
not requested to provide evidence in his possession that 
pertains to his claim.  On remand, the originating agency 
should ensure compliance with the VCAA as it pertains to the 
claim for an earlier effective date for the grant of service 
connection for PTSD.  

By rating action in February 2004, the RO increased the 
disability evaluation assigned for the veteran's service-
connected malunion of the distal right humerus with fibrous 
ankylosis of the right elbow with comminuted supracondylar 
fracture of the right arm (right elbow disability) from 50 
percent to 60 percent.  On a VA Form 9 received by the RO in 
June 2004, the veteran asserted that the higher disability 
evaluation should have been made effective from the date of 
his release from active duty.    

The Board construes the June 2004 Form 9 as a notice of 
disagreement with the effective date assigned for the 
increased rating for the veteran's service-connected right 
elbow disability.  The RO has not provided the veteran with a 
statement of the case in response to the notice of 
disagreement.  Because the notice of disagreement placed the 
issue in appellate status, the matter must be remanded for 
the originating agency to issue a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should furnish to 
the veteran and his representative a 
statement of the case addressing the 
issue of entitlement to an earlier 
effective date for the grant of 60 
percent disability rating for his service 
connected malunion of the distal right 
humerus with fibrous ankylosis of the 
right elbow with comminuted supracondylar 
fracture of the right arm.  The veteran 
should be properly notified of the 
requirements to perfect an appeal with 
respect to this issue.

2.  The RO or the AMC should send the 
veteran a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) as 
they pertain to his claim for an earlier 
effective date for the grant of service 
connection for PTSD.  This letter should 
include notice that he should submit any 
pertinent evidence in his possession.  

3.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the claim for an earlier 
effective date for the grant of service 
connection for PTSD based on a de novo 
review of the record.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO or the AMC 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals





 Department of Veterans Affairs


